Citation Nr: 0007781	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  97-24 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for asthma.

2.  Entitlement to an increased evaluation for angioedema, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from November 1980 to 
April 1981, and from May 1981 to July 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1993 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The record reflects that the appellant appeared at a hearing 
before the undersigned Member of the Board on December 7, 
1999.  A transcript of that hearing has been associated with 
the record on appeal.  The appellant submitted additional 
evidence to the Board at this hearing for which she requested 
waiver of the RO's consideration thereof in favor of review 
by the Board.  Accordingly, the Board will accept and 
consider the evidence submitted by the appellant pursuant to 
38 C.F.R. § 20.1304(c) (1999).

The issue of an increased rating for the angioedema 
disability is the subject of the remand portion of this 
decision.

In an unrelated matter, the Board notes that a claim 
challenging the propriety of VA's withholding of compensation 
benefits in lieu of recoupment of military separation pay was 
raised by the appellant at her December 1999 Travel Board 
hearing.  The record reflects that she had previously raised 
this issue in December 1997, but it does not appear that the 
RO ever formally adjudicated the claim.  Therefore, the Board 
will refer this matter to the RO for appropriate development 
and adjudication.


FINDING OF FACT

The appellant's claim of service connection for asthma is 
plausible, but the RO has not obtained sufficient evidence 
for correct disposition of this claim.


CONCLUSION OF LAW

The appellant has presented a well-grounded claim of service 
connection for asthma, and VA has not satisfied its duty to 
assist her in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

A well-grounded claim for service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the asserted in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F. 3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza), cert. denied sub nom. 
Epps v. West, 118 S.Ct. 2348 (1998).  Where the determinative 
issue involves medical etiology or a medical diagnosis, 
competent medical evidence that a claim is "plausible" or 
"possible" is generally required for the claim to be well 
grounded.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Alternatively, the third Caluza element can be satisfied by 
evidence of a chronic disease in service or, in the absence 
thereof, by continuity of symptomatology after service, as 
long as there is still medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  38 C.F.R. § 3.303(b) (1999); see Savage 
v. Gober, 10 Vet. App. 488, 495 (1997).  A chronic disability 
in service can be shown by either evidence contemporaneous 
with service or evidence that is post-service.  Savage, 10 
Vet. App. at 495.

However, although identical in-service and current diagnoses 
are not required for purposes of a § 3.303(b)-based well-
grounded claim, see Hodges v. West, No. 98-1275 (U.S. Vet. 
App. Jan. 12, 2000), a claimant diagnosed with a chronic 
condition shown after service must still provide a medical 
nexus between the current condition and the putative 
continuous symptomatology.  See Voerth v. West, 13 Vet. App. 
117 (1999).

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, 
on the basis of "aggravation," and on a "secondary" basis.  
38 U.S.C.A. §§ 101(16), 1131, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.310(a) (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).

Service connection may also be granted for a disability that 
is proximately due to and the result of a service-connected 
disease or injury, 38 C.F.R. § 3.310 (1999).  In addition, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a veteran's non-
service connected condition is proximately due to, or the 
result of a service connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In this case, the appellant claims that service connection is 
warranted for asthma.  She essentially alleges that although 
a history of asthma from childhood was noted during service, 
she was asymptomatic since age 17 or 18, and upon entrance to 
active duty in November 1980 when she was nearly 20 years old 
(b. December 28, 1960).  Her entrance physical examination of 
September 1980 and her "Screening Physical Exam for Army 
Recruitment" of November 1980 corroborates this account to 
the extent that an asthmatic condition was neither reported 
by history or clinically identified on these examinations.

Hence, her claim is premised on the grounds that she was 
medically sound when examined, accepted and enrolled to 
active duty within the meaning of 38 C.F.R. § 3.304(b), and 
therefore, her asthmatic attacks treated in service were of 
direct service onset.

With regard to the above, the appellant testified on appeal 
that she suffered her first in-service asthma attacks in 1984 
or 1985 while she was in Colorado, and that such attacks were 
triggered by reactions to certain chemicals she was exposed 
to in connection with her duties in chemical agents storage 
and handling.  She further testified that her asthma would 
flare up if exposed to dusty or smoky environments while in 
service, and that she has experienced similar reactions ever 
since.

For these reasons, the appellant disagrees with the RO's 
conclusions that her asthma is either a pre-existing 
condition that was not aggravated in service, or that its 
symptoms overlap or are one in the same with her service-
connected angioedema disability.  She takes exception to the 
latter on the specific grounds that her angioedema symptoms 
involve symptoms of chest pain and swelling of the skin, 
whereas her asthma attacks involve breathing difficulties 
brought on by allergic reactions.

Service medical records reflect treatment primarily for her 
angioedema, diagnosed as idiopathic in nature (self-
originated or of unknown causation), but these records also 
reflect treatment on multiple occasions throughout service 
for upper respiratory infection, allergic rhinitis, and 
seasonal allergic reaction.  In addition, a May 1987 allergy-
immunology clinic report reflects a diagnosis of bronchial 
asthma.

Post-service medical treatment records from private, VA and 
military medical facilities reflect treatment for an allergy-
induced acute bronchospasm in January 1994, and there are 
numerous references to asthma diagnoses in these records 
through August 1996.  Moreover, the additional evidence 
submitted at the December 1999 Travel Board hearing consisted 
of a report dated in November 1999 from the appellant's 
private treating physician, R. Malone, M.D., a Diplomat of 
the American Board of Allergy and Immunology, who diagnosed 
her asthma condition as "[a]llergic asthma, specifically 
triggered by irritants and allergic exposures."  In his 
report, Dr. Malone indicated that the appellant's asthma 
condition was underlying her other allergy-induced disorders, 
namely, chronic severe rhinitis with both allergic and 
vasomotor components, and chronic fairly well controlled 
angioedema with urticarial tendency, but he nevertheless 
provided a separate diagnosis for the allergic asthma 
condition.

In view of the foregoing, the Board finds the appellant's 
claim of service connection for asthma is plausible and 
therefore, well grounded.  The appellants contentions, read 
together with the service medical records, clearly reflect 
incurrence of asthma in service, satisfying the second 
element of a well-grounded claim under Caluza, and 
Dr. Malone's medical report of November 1999 reflects a 
current disability for same and provides a sufficient nexus 
to link the in-service diagnosis of asthma and the numerous 
references therein to respiratory distress caused by allergic 
reactions to his diagnosis of allergic asthma.  It is 
important to emphasize that the well grounded standard is a 
low threshold, see Morton v. West, 12 Vet. App. 477 (1999), 
and thus, as stated above, evidence is presumed to be 
credible for such purposes.  King v. Brown, 5 Vet. App. at 
21.

Accordingly, as this claim is found to be well grounded, VA 
has a duty to assist in the development of facts relating to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999).  However, further development of the 
appellate record is in order, as detailed below in the REMAND 
portion of this decision.


ORDER

The appellant's claim of service connection for asthma is 
well grounded, and, to that extent, the appeal is granted.


REMAND

Having found the claim of service connection for asthma well 
grounded, additional development of this issue is in order.  
Specifically, the Board notes that pursuant to applicable 
regulatory authority, diseases of allergic etiology, 
including bronchial asthma and urticaria, may not be disposed 
of routinely for compensation purposes as constitutional or 
developmental abnormalities.  See 38 C.F.R. § 3.380 (1999).  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Id.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Id.  Seasonal and other acute allergic manifestations 
subsiding on the absence of or removal of the allergen are 
generally to be regarded as acute diseases, healing without 
residuals.  Id.  The determination as to service incurrence 
or aggravation must be on the whole evidentiary showing.  Id. 
(emphasis added).

In view of the unique facts in this case, as detailed above, 
and in the absence of any indication that 38 C.F.R. § 3.380 
was considered in the adjudication of the appellant's claim, 
additional medical-evidentiary development is required, as 
set forth below in the indented numbered paragraphs.

The Board will also remand this case for readjudication of 
the appellant's increased rating claim for the angioedema 
disability in light of amendments to the rating criteria for 
cardiovascular disorders, 38 C.F.R. § 4.104, that were 
published in December 1997 during the pendency of the appeal, 
and became effective on January 12, 1998 [62 Fed. Reg. 
65129].  The rating criteria for angioedema, Diagnostic Code 
7118, was revised in its entirety as a result of these 
amendments.  The RO's most recent adjudication of this issue 
by rating decision in November 1997 rated this disability 
under the now deleted rating criteria under Code 7118.  
Accordingly, this issue will require readjudication in order 
to incorporate relevant consideration of the amended rating 
criteria.

In the case of Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), the Court of Veterans Appeals held that where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal has 
been concluded, the version most favorable to the veteran 
will apply.  Thus, in the absence of intervening instructions 
from higher authority, the RO must specifically adjudicate 
this claim under both the old and new criteria, determine 
which criteria is more favorable to the appellant, and then 
apply such criteria.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The appellant should be scheduled for 
VA examination by the appropriate 
specialist in an effort to clarify the 
presence of an asthmatic disorder and to 
ascertain the relationship of any such 
disorder to the appellant's active 
military service.  The examiner is 
requested to review the claims folder 
prior to the examination and to indicate 
that such review has been conducted.  All 
pertinent symptomatology and findings 
should be reported in detail.  All tests 
and studies deemed necessary should be 
conducted, and in this regard, the 
examiner should review the results of any 
testing prior to completion of the 
report.  In addition, the examiner should 
be requested to comment on the nature of 
any asthmatic disorder identified, and to 
indicate a date of onset of any such 
disorder found.  If the date of onset is 
discovered to preexist service, comment 
should be requested as to whether the 
condition increased in severity during 
service beyond it's natural progress or 
as due to the inherent nature of the 
disease.  Also, the examiner is 
specifically requested to comment on the 
relationship, if any, between any 
diagnosed asthmatic disorder and the 
appellant's service-connected angioedema 
disability.  The report of the 
examination should be comprehensive and 
include a detailed account of all 
manifestations of relevant pathology 
found to be present.  The examiner should 
provide complete rationale for all 
conclusions reached.

2.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports to 
ensure that they are in compliance with 
the directives of this REMAND.  The RO 
should specifically review the 
examination reports to determine if they 
meet the requirements specified above.  
If a report is deficient in any manner or 
fails to include adequate responses to 
the specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1999); Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Upon completion of the above, the RO 
must readjudicate the appellant's claim 
of service connection for asthma taking 
38 C.F.R. § 3.380 and any additional 
evidence/argument submitted in support of 
the claim into consideration.  In 
addition, and if appropriate based on the 
medical examination and opinion findings 
obtained as instructed by this REMAND, 
the readjudication of this claim should 
include consideration alternative 
theories of entitlement, to include 
secondary (38 C.F.R. § 3.310) and/or 
aggravation (within the framework 
provided by the Court in Allen, supra).

The RO must also readjudicate the 
increased rating claim with consideration 
of the amended rating criteria, as 
alluded to above.  In rating the service-
connected angioedema disability, the RO 
should consider all appropriate laws and 
regulations, including a determination on 
whether either the revised or the old 
version of the rating criteria is more 
favorable to the appellant.  If one or 
the other is more favorable, the RO 
should so state and then apply the more 
favorable version of the regulation to 
the appellant's claim.  If the result is 
the same under either criteria, the RO 
should apply the revised criteria.  
Should additional medical-compensation 
examination development be deemed 
necessary to properly adjudicate this 
claim in light of the rating criteria 
amendments, the RO should develop claim 
in accord with established procedures.

In adjudicating these claims, the RO 
should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Steven L. Keller
	Member, Board of Veterans' Appeals


 



